t c memo united_states tax_court jerry j and susan n lebouef petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency for ps’ taxable_year based primarily on disallowance of amounts claimed for cost_of_goods_sold with respect to a sole_proprietorship and a loss claimed with respect to a partnership_interest held ps have failed to overcome their initial reporting of dollar_figure as gross_receipts from their sole_proprietorship and for lack of substantiation are not entitled to offset such receipts by an identical amount for cost_of_goods_sold held further ps are not entitled to deduct a loss of dollar_figure allegedly attributable to their interest in a partnership held further ps are liable for the sec_6651 i r c addition_to_tax for failure timely to file their income_tax return - - held further ps are liable for the sec_6662 i r c accuracy-related_penalty larry d vince for petitioners ngquyen-hong k hoang for respondent memorandum findings_of_fact and opinion nims judge respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure respondent also determined an addition_to_tax of dollar_figure pursuant to sec_6651 and an accuracy-related_penalty of dollar_figure under sec_6662 the issues for decision are whether petitioners having reported gross_receipts of dollar_figure on their schedule c profit or loss from business are entitled to offset such receipts by an identical amount as cost_of_goods_sold whether petitioners are entitled to deduct a claimed loss of dollar_figure whether petitioners are liable for the sec_6651 addition_to_tax for failure timely to file their income_tax return and whether petitioners are liable for the sec_6662 a accuracy-related_penalty additional adjustments to petitioners’ exemptions itemized_deductions self-employment_tax and deduction for self- employment_tax are computational in nature and will be resolved by our holdings on the foregoing issues unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure to facilitate disposition of the above issues we shall first make general findings_of_fact and then combine our findings and opinion with respect to each issue i general findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioners resided in newport beach california petitioners requested two extensions of time to file their form_1040 u s individual_income_tax_return both of which were granted taking these extensions into account petitioners’ return was due on date respondent received petitioners’ form_1040 on date the return was signed by both petitioners and by their preparer anthony aulisio jr cpa attached to their return petitioners included q4e- both a schedule c profit or loss from business for lebouef company and a form_4797 sales of business property relating to toro leasing company on the schedule c petitioner jerry lebouef is listed as the sole_proprietor of lebouef company and the principal business of the entity is stated to be construction additionally the question did you ‘materially participate’ in the operation of this business during is responded to with a check in the box marked yes on the schedule c petitioners reported gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure the explanation given for the cost_of_goods_sold figure is project costs after deduction of dollar_figure in business_expenses lebouef company is shown as having incurred a net_loss of dollar_figure the record also contains petitioners’ returns for the years immediately preceding and following the period at issue the schedule c for lebouef company attached to petitioners’ form_1040 shows gross_receipts of dollar_figure cost_of_goods_sold project costs of dollar_figure and business_expenses of dollar_figure for a net profit of dollar_figure in petitioners reported gross_receipts for lebouef company of dollar_figure cost_of_goods_sold project costs of dollar_figure business_expenses of dollar_figure and a net_loss of dollar_figure on their form_4797 for petitioners claimed a loss of dollar_figure with respect to business property of toro leasing - - company during toro leasing was a partnership in which mr lebouef and edward silveri were each percent general partners who shared equally in profits and losses toro leasing filed a form_1065 u s partnership return of income reflecting a form_4797 loss of dollar_figure on sales or exchanges of business property attached is a schedule_k-1 partner’s share of income credits deductions etc showing dollar_figure as mr lebouef’s portion of this loss at some time prior to or during april of respondent commenced an examination of petitioners’ return revenue_agent ellen nierich conducted this examination which culminated in the issuance of a notice_of_deficiency to petitioners on date the adjustments made in this notice are the subject of the present litigation il burden_of_proof we begin with a threshold observation regarding burden_of_proof as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a recently enacted sec_7491 however may operate in specified circumstances to place the burden on the commissioner because petitioners make certain statements on brief that can be interpreted as an appeal to the benefits of sec_7491 we emphasize that the statute is applicable only to court proceedings that arise in connection with examinations commencing after date internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_685 since the record here indicates that the examination in this case was ongoing by at least april of the burden remains on petitioners to establish that respondent’s determinations are erroneous til schedule c reporting a general rules as a basic premise the income of a sole_proprietorship must be included in calculating the income and tax_liabilities of the individual owning the business sec_61 the net_profit_or_loss of such an enterprise is generally computed on schedule c by subtracting cost_of_goods_sold and ordinary and necessary business_expenses from the gross_receipts of the venture in this connection taxpayers are required to maintain records sufficient to establish the existence and amount of all items reported on the tax_return including both income and offsets or deductions therefrom sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs additionally statements made on a tax_return signed by the taxpayer have long been considered admissions and such admissions are binding on the taxpayer absent cogent evidence indicating they are wrong 412_f2d_800 3d cir affg - jj - tcmemo_1968_126 62_tc_739 affd without published opinion 521_f2d_1399 3d cir 28_tc_121 affd 255_f2d_833 3d cir smith v commissioner tcmemo_1997_109 affd without published opinion 129_f3d_1260 4th cir rankin v commissioner tcmemo_1996_350 affd 138_f3d_1286 9th cir sirrine bldg no v commissioner tcmemo_1995_185 affd without published opinion 117_f3d_1417 5th cir b contentions of the parties throughout this litigation and the earlier examination of their return petitioners have maintained that the sole_proprietorship lebouef company was inactive during the taxable_year and neither earned any income nor incurred any costs of goods sold rather petitioners contend that the gross_receipts reflected on their schedule c were in fact income of lebouef company inc a corporate entity owned by mr lebouef petitioners explain that prior to mr lebouef operated his construction enterprise as a sole_proprietorship and thereafter incorporated the business as lebouef company inc they allege however that certain customers mistakenly continued to use the sole proprietorship’s employer_identification_number when reporting payments for work performed to the internal_revenue_service irs on forms petitioners further assert that --- - they believed such occurred in to the extent of dollar_figure and they label their schedule c reporting of this amount as gross_receipts and then zeroing out that figure by an identical cost_of_goods_sold as disclosure and as a practical solution for dealing with their situation respondent in contrast characterizes this case as involving an unrebutted admission of income coupled with a failure to substantiate expenditures subtracted therefrom c discussion on the record before us we conclude that petitioners have failed to meet their burden of establishing that lebouef company was inactive and did not receive the reported amounts in as we explain below our conclusion rests on two primary bases the absence of corroborating evidence beyond the testimony of mr lebouef and mr aulisio that the sole_proprietorship did not operate in and the presence of a bank_deposits analysis by respondent indicating income significantly greater than petitioners’ reported income would be if the dollar_figure were eliminated first mr lebouef and mr aulisio testified that lebouef company was not active in neither however proved convincing mr lebouef was generally vague and could not specifically identify the genesis of either the dollar_figure gross_receipts or the dollar_figure business deduction recorded on his schedule --- - c mr aulisio testified that it was common practice in the accounting industry in order to deal with form_1099 amounts misreported to the irs by third parties to make full disclosure by putting the exact same number in and out aside from the questionable validity of this statement we find it noteworthy that mr aulisio did more than just report and subtract the same numerical figure he affirmatively labeled the cost_of_goods_sold project costs a term which connotes active operations to a far greater extent than it discloses the alleged situation of inactivity webster’s defines disclose as to expose to view and to make known open up to general knowledge esp to reveal in words something that is secret or not generally known divulge webster’s third new international dictionary accordingly we take issue with petitioners’ and mr aulisio’s characterization of the schedule c reporting as a form of disclosure to the irs to report that a particular entity earned gross_receipts incurred project costs and business_expenses and operated at a loss all with the material_participation of its proprietor hardly exposes makes known reveals or divulges that the entity was inactive that payments were misreported by third parties and that the income shown on the schedule c was actually that of a corporation if the true intent of petitioners and mr aulisio had been to disclose the -- - facts now postulated it seems unlikely that the presentation of information in petitioners’ schedule c is the vehicle they would have selected furthermore the record is devoid of evidence which would lend credence to petitioners’ purported reason for showing dollar_figure of gross_receipts in the first instance none of the supposedly erroneous forms have been produced mr aulisio even testified that he simply relied on the word of petitioners’ bookkeeper in determining the total amount and he claimed to have seen only one form_1099 representing a small percentage of the sum in question significantly the bookkeeper was not called as a witness and we cannot assume that his or her testimony would have been favorable to petitioners in addition during examination of petitioners’ return and upon hearing mr aulisio’s explanation at that time ms nierich checked the irs records but could find no forms issued to the sole_proprietorship in fact the only documents in the record which petitioners claim support their position are the combined annual reports of lebouef company and lebouef company inc for and these items however are of little use to the court since the balance sheets income statements and cashflow statements included therein do not differentiate between the entities in their presentation of financial data also we note that to the extent the financials indicate that one or both of the entities operated at a loss a loss is not necessarily equivalent to the absence of taxable activities moreover although the report contains a note stating that the sole_proprietorship was inactive in no similar statement was included in the report and even the remark is entitled to little weight here because of the difficulty in reconciling that assertion with other evidence in the record and because of the inherent nature of annual reports with regard to evidentiary discrepancies petitioners’ own return for reflects a net profit for the proprietorship of dollar_figure in that year thus obfuscating any potential correlation between claimed inactivity for financial business purposes and the receipt of taxable_income additionally and further calling into question claims that any inactivity which might have existed in continued throughout the record contains a copy of a check for dollar_figure dated date and issued to le bouef company by the cit group egquipment financing inc the parties stipulated that this check represented a loan made to lebouef company sole_proprietorship for the purpose of purchasing construction equipment again equipment purchases seem difficult to square with claims of inactivity as concerns the nature of annual reports in general such reports are derived from the representations of management and while financial statements are often verified through audit toa lesser or greater extent we have no information as to what if any steps were taken to check the proprietorship’s claimed inactivity in or even as to what exactly was meant by use of the term inactive within the context of the annual report we next turn to the implications of respondent’s bank_deposits analysis in the course of her examination of petitioners’ return ms nierich performed a bank_deposits analysis in an attempt to verify petitioners’ gross_receipts and income bank_deposits are considered prima facie evidence of income and a bank_deposits analysis typically encompasses the following a totaling of bank_deposits the elimination from such total of any amounts derived from duplicative transfers or nontaxable sources of which the commissioner has knowledge and the further reduction of the adjusted total by any deductible or offsetting expenditures of which the commissioner 1s aware 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir the burden rests on the taxpayer to prove additional nontaxable sources for deposits and to substantiate greater allowable expenditures rule a clayton v commissioner supra pincite during four bank accounts were maintained as personal accounts of petitioners and three were maintained in the name of the sole_proprietorship total deposits of dollar_figure were made into these accounts in after subtracting dollar_figure for interaccount transfers dollar_figure for loans dollar_figure for overdrafts and dollar_figure for other nontaxable items ms nierich calculated net taxable deposits of dollar_figure excluding the dollar_figure of gross_receipts listed on the lebouef company schedule c petitioners reported total gross_income on their return of less than dollar_figure a difference of more than dollar_figure when compared to the bank_deposits analysis while respondent does not treat this as an unreported income case and is not attempting to tax petitioners on receipts not shown in their own return the analysis performed does buttress the conclusion that petitioners and or their sole_proprietorship received substantial moneys which would escape taxation if we were to accede to their version of the facts before us furthermore we note that although petitioners dispute several aspects of the bank_deposits analysis they have offered no documentary_evidence tracing any particular deposits to nontaxable sources and thus have not substantiated their allegations that certain additional_amounts should be treated as nontaxable to summarize petitioners have failed to overcome their initial reporting of dollar_figure as gross_receipts of their sole_proprietorship moreover because petitioners also readily concede that they have no substantiation for the identical amount claimed as cost_of_goods_sold we sustain respondent’s determination with respect to the adjustment to petitioners’ schedule c income iv partnership loss as previously indicated petitioners deducted on their return dollar_figure representing their 50-percent share of a loss allegedly incurred by toro leasing on a disposition of business property respondent disallowed the claimed loss in the notice_of_deficiency on the grounds that petitioners failed to establish that the amount shown was a a loss and b sustained by you petitioners’ position on this issue is that they are entitled to rely on the k-1 from toro leasing a partnership as adequate substantiation for the loss petitioners apparently believe that because ms nierich did not audit the partnership the schedule_k-1 is not subject_to challenge existing caselaw however belies petitioners’ interpretation of the burden to be borne by taxpayers in this situation the parties stipulated that toro leasing is not governed by the provisions in the tax equity and fiscal responsibility act of - - tefra embodied in subchapter_c of chapter of the internal_revenue_code toro leasing falls within the small_partnership_exception contained in sec_6231 a b and thus is not under the purview of the unified partnership-level audit procedures implemented by tefra in such circumstances respondent has no obligation to conduct an audit of the partnership and as the following cases illustrate may demand that the individual taxpayer substantiate specific facts underlying items allegedly derived from partnership activities for example in johnson v commissioner tcmemo_1999_ the taxpayers claimed partnership losses after expressly assuming that the partnerships at issue were small partnerships within the meaning of sec_6231 we reasoned sec_6001 requires that a taxpayer liable for any_tax shall maintain such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe to be entitled to a deduction therefore a taxpayer 1s required to substantiate the deduction through the maintenance of books_and_records petitioner has not established that the entities in question incurred a loss in or any other year at most petitioner has established that the partnership entities defaulted on the debt in the amount of dollar_figure in even if petitioner had established that the partnerships had incurred a 1oss petitioner would not be entitled to a flow-through loss deduction as petitioner has not established his bases in his partnership interests id -- - similarly in bukove v commissioner tcmemo_1991_76 the taxpayer claimed investment tax_credits attributable to various partnership interests some tehfra and some non-tefra we stated to the extent that the claimed itc is attributable to one or more non-tefra partnerships petitioner must prove the identity of the partnership through which the itc is claimed the identity cost and date placed_in_service of any qualifying property and whether the partnership used the property in a trade_or_business petitioner introduced no evidence regarding the source of the itc’s other than petitioner’s return preparer’s blanket assertion that they were generated by dickinson and ndl petitioner introduced no evidence to establish what qualifying property was acquired that the property was ever placed_in_service or that the property was actually used in a trade_or_business no partnership records were presented and no partnership personnel testified rather petitioner’s evidence consisted of vague testimony id with respect to the case at bar the record is equally bereft of evidence that could provide a factual underpinning of the type demanded in johnson v commissioner supra and bukove v commissioner supra contrary to petitioners’ assertions it has long been held that statements made in tax returns do not constitute proof of the transactions underlying the reported figures 28_tc_1034 7_tc_245 affd 175_f2d_500 2d cir accordingly the schedule_k-1 on which petitioners rely cannot be regarded as more than an assertion of their claim we also note that mr aulisio prepared both the partnership return and petitioners’ individual return making it particularly difficult to construe either as corroboration for the other petitioners also point out that the combined financial report for lebouef company and lebouef company inc contains an unaudited financial statement for toro leasing reflecting a line item of dollar_figure for loss on disposal of fixed assets however such statement again is merely a representation by management and falls far short of proving that specific business property was disposed of at a loss correlating to that shown on the schedule_k-1 and petitioners’ form_4797 we simply lack any documentary_evidence such as receipts bills of sale or partnership books_and_records to affirmatively establish that the items of business property listed on the partnership return were in fact acquired and sold at the amounts claimed hence petitioners have failed to establish even that the purported loss was sustained by toro leasing we hold that petitioners are not entitled to deduct the dollar_figure reported on their form_4797 v sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for delinquency in filing returns and provides in relevant part as follows - - sec_6651 fatlure to file tax_return or to pay tax a addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate the supreme court has characterized the foregoing section as imposing a civil penalty to ensure timely filing of tax returns and as placing on the taxpayer the heavy burden of proving both that the failure did not result from ‘willful neglect ’ and that the failure was ‘due to reasonable cause’ in order to escape the penalty 469_us_241 willful neglect denotes a conscious intentional failure or reckless indifference id reasonable_cause correlates to ordinary business care and prudence id pincite n sec_301_6651-1 proced admin regs here petitioners did not file their tax_return for until december of the parties have also stipulated that the return was due taking extensions into account on date since petitioners have offered no explanation for the untimeliness either at trial or on brief they have failed to - - establish any reasonable_cause we therefore hold that petitioners are liable for the sec_6651 delinquency addition_to_tax vi sec_6662 accuracy-related_penalty subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b subsection b of sec_6662 then provides that among the causes justifying imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard case law similarly states that ‘ negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to regulations ‘ negligence’ also includes - - any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement is declared by sec_6662 d to exist where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation for purposes of this computation the amount of the understatement is reduced to the extent attributable to an item for which there existed substantial_authority for the taxpayer’s treatment thereof or with respect to which relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there existed a reasonable basis for the taxpayer’s treatment of the item see sec_6662 b an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 b income_tax regs --- - furthermore reliance upon the advice of an expert tax preparer may but does not necessarily demonstrate reasonable_cause and good_faith in the context of the sec_6662 a penalty see id see also freytag v commissioner supra pincite such reliance is not an absolute defense but it is a factor to be considered see freytaq v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a professional must show at minimum that the preparer was supplied with correct information and the incorrect return was a result of the preparer’s error see eg 68_f3d_868 5th cir affg tcmemo_1993_634 101_tc_225 affd 64_f3d_1406 9th cir 70_tc_158 59_tc_473 garcia v commissioner tcmemo_1998_203 affd without published opinion 190_f3d_538 5th cir the notice_of_deficiency issued to petitioners asserted applicability of the sec_6662 penalty on account of both negligence and or substantial_understatement the notice also referenced substantial_valuation_overstatement as an additional alternative ground see sec_6662 but since valuation was not a focus of this case we disregard the apparent boilerplate reference petitioners seek to avoid this penalty on the basis -- - of professional reliance and information disclosure petitioners assert that they relied upon mr aulisio and as previously indicated characterize their situation as one of full disclosure we however disagree with petitioners’ assessment that their actions and reporting were sufficient to avoid the penalty first we reiterate that petitioners’ method of reporting fell far short of disclosing relevant facts regarding the proprietorship’s alleged inactivity to respondent the return also did not reveal facts underlying the loss deduction petitioners failed to maintain adequate_records to support the amounts claimed on their return moreover there exists no substantial_authority for reducing income either by costs or by a loss that cannot be substantiated given these facts we conclude that unless petitioners are entitled to relief under the sec_6664 exception petitioners are liable for the accuracy-related_penalty on account of negligence and substantial_understatement turning then to the question of reasonable_cause we further conclude that petitioners have failed to establish exculpatory reliance on mr aulisio most importantly there has been no showing that mr aulisio was provided with accurate information such that any errors are attributable to him and not to petitioners mr aulisio admits that the figures reported for - - schedule c gross_receipts and cost_of_goods_sold were based on oral representations of petitioners’ bookkeeper no indication has been given as to what documentation led to the partnership loss deduction the record is silent as to petitioners’ personal role in supplying information we do not know whether petitioners before signing their form_1040 even questioned their preparer as to why an allegedly inoperative business was returned in such a manner in sum we cannot with any confidence say that petitioners took reasonable care in attempting to ascertain their proper tax_liability we hold that petitioners are liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
